Citation Nr: 1016467	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut continued a prior denial of service 
connection for PTSD.  

In November 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been incorporated into the 
claims file.  

Although not initially claimed by the Veteran, the Board is 
expanding his claim to encompass all psychiatric disorders.  
This is in view of the fact that the medical evidence 
reflects diagnoses of anxiety.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The underlying issue of entitlement to service connection for 
a psychiatric disability, to include PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran did not appeal this decision, and it is 
final.  

2.  Evidence associated with the claims file since the RO's 
March 2004 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 CFR §§ 20.204, 20.1103 
(2009).

2.  Evidence received since the final March 2004 RO 
determination, in which the RO denied the Veteran's claim of 
entitlement to service connection for PTSD is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

Further, the Board acknowledges that some duties imposed by 
the VCAA are pertinent to applications to reopen previously 
denied final claims, e.g. Kent v Nicholson, 20 Vet. App. 1 
(2006), in addition to the duties imposed on the underlying 
claim of service connection.  However, the Board finds that, 
in view of the Board's favorable disposition of the claim 
presently being decided with respect to the reopening of the 
issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to this issue.

II. Analysis

In this case, the RO initially denied the Veteran's claim of 
entitlement to service connection for PTSD in a March 2004 
rating decision.  The Veteran did appeal that decision and it 
became final.  See 38 U.S.C.A. § 20.1103; 38 C.F.R. § 20.200.  
This present appeal stems from the Veteran's September 2006 
application to reopen the claim of entitlement to service 
connection for PTSD.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes of the 
"new and material" evidence analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

In the July 2007 rating decision, which is the subject of 
this appeal, the RO appears to have reopened the Veteran's 
claim of entitlement to service connection for PTSD by 
addressing the claim on a direct service connection basis 
without regard to the issue of finality.  Nonetheless, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to 
consider the new and material evidence issue regardless of 
the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Thus, the Board must first decide whether 
the Veteran has submitted new and material evidence that is 
sufficient to reopen the prior adverse RO decision of March 
2004.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  As indicated above, this latest definition of new 
and material evidence only applies to a claim to reopen a 
finally decided claim received by the VA on or after August 
29, 2001.  Id.  Thus, as the Veteran in this case filed an 
application to reopen a claim of entitlement to service 
connection for PTSD in September 2006, the revised version of 
3.156 is applicable in this appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimant did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the claimant's testimony alone is 
not sufficient to establish the occurrence of the claimed 
stressor, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).

In the instant case, the evidence of record at the time of 
the March 2004 rating decision included the Veteran's service 
personnel records (DA Form 20) showing that he served two 
tours of duty in Vietnam (from March 10, 1967 to May 3, 1968, 
and from January 20, 1969, to August 3, 1969), as a light 
weapons infantryman and sustained a shrapnel wound to his 
left forearm and the top of his head (in November 1967).  
Service personnel records also on file in March 2004 show 
that the Veteran had been awarded the Army Commendation Medal 
with "V" device for heroism displayed in the Republic of 
Vietnam in November 1967 while serving as a rifleman on a 
two-company search and destroy mission near Loc Ninh under 
hostile fire.  He was also awarded the Combat Infantryman 
Badge.  

Regarding medical evidence in March 2004, the RO considered a 
VA hospital summary on file dated in July 1970 diagnosing the 
Veteran as having social maladjustment without manifest 
psychiatric disorder.  It also considered a December 2003 VA 
examination report wherein the examiner noted that the 
Veteran demonstrated many of the signs and symptoms of PTSD, 
but that it was noteworthy to mention that the Veteran did 
not indicate having a sense of extreme fear, helplessness or 
horror following his combat experiences in Vietnam.  The 
examiner diagnosed the Veteran as having alcohol dependence 
in early partial remission, cocaine dependence in early 
partial remission, opioid dependence in early partial 
remission, and anxiety disorder not otherwise specified.  He 
added that while it was possible that the Veteran's substance 
use may mask additional underlying symptoms of PTSD and/or 
other psychiatric concerns, further evaluation once the 
Veteran achieved sustained remission from substances could 
likely clarify the extent of his psychiatric difficulties.  
Also on file in March 2004 were VA outpatient records dated 
in September and October 2003.  These records relate to 
evaluation and treatment for substance dependence and 
detoxification, but also note that the Veteran reported 
symptoms consistent with PTSD stemming from "combat 
experiences" in Vietnam and reflect a diagnosis of PTSD.  

In denying the Veteran's claim of entitlement to service 
connection for PTSD in March 2004, the RO, in part, relied on 
the December 2003 VA examination report to find that the 
record lacked a confirmed diagnosis of PTSD linked to an 
inservice event.  

The evidence associated with the claims file since the March 
2004 rating decision includes additional medical records, 
some of which not only support a diagnosis of PTSD, but 
relate it to service.  In this regard, there is on file a VA 
Initial DSM-IV Diagnosis record dated in May 2006 from a 
nurse practitioner diagnosing the Veteran as having PTSD, 
chronic.  There is also a subsequent record from the same 
nurse practitioner, dated in August 2007, stating that the 
Veteran met the clinical criteria for PTSD, chronic with 
delayed onset related to combat trauma in the Vietnam War.  
The examiner explained that Criterion A was met due to 
exposure to a traumatic event, i.e., Vietnam combat involving 
"killing men and wounded men in my unit", Criterion B was 
met, i.e., reexperiencing, Criterion C was met, i.e., 
avoidance, and Criterion D was met, i.e., arousal.  In 
addition, there is the Veteran's November 2009 Board video 
conference hearing testimony wherein he provides further 
details regarding his inservice combat stressors.

The Board thus finds that the evidence associated with the 
claims file since the March 2004 rating decision is new in 
that it was not previously considered and is material since 
it relates to unestablished facts that are necessary to 
substantiate the claim.  That is, the evidence contains not 
only diagnoses of PTSD, but contains a medical opinion 
suggesting a nexus between PTSD and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (To establish direct 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.)  This evidence also 
raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that the evidence submitted 
subsequent to March 2004, when looking at the record in its 
entirety, is new and material and is sufficient to reopen the 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, to include PTSD, is reopened.  To this extent 
only, the appeal is allowed.


REMAND

Now that the claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, has been reopened, 
additional development is warranted prior to deciding the 
merits of this claim.  

Although the record presently contains diagnoses of PTSD, as 
well as a link to service (see the August 2007 record above), 
there is also evidence that brings into question this 
diagnosis.  This evidence includes the December 2003 VA 
examination report outlined above, as well as a December 2006 
VA examination report noting that while the Veteran continued 
to experience symptoms indicative of PTSD, he reported few 
symptoms of hyperarousal during the evaluation.  The examiner 
went on to diagnose the Veteran as having anxiety disorder 
not otherwise specified (subclinical PTSD), alcohol 
dependence, cocaine dependence, and opiate dependence, all in 
sustained remission.

Based on the foregoing, the Veteran should be afforded a 
psychiatric examination in order to clarify whether he has 
PTSD and, if so, whether there is a link between the 
diagnosis and his verified combat stressors.  An opinion must 
also be obtained regarding whether the Veteran has any other 
psychiatric disability related to his service, to 
specifically include anxiety.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.303, 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

It should also be pointed out that there is some notice in 
the record that the Veteran is presently in receipt of 
disability benefits from the Social Security Administration 
(SSA).  This is evident in statements from the Veteran 
himself (see VA Form 21-4138 dated in October 2003), as well 
as notations in his postservice medical records (see VA 
outpatient records dated in October 2003 and October 2007, 
and VA Initial Mental Health Clinic Assessment dated in May 
2006).  Curiously, an inquiry to SSA in June 2008 shows that 
the Veteran's claim was denied.  In any event, no attempt has 
been made to obtain the SSA determination(s) or underlying 
medical records.  Thus, in light of the existence and 
relevance of such records to the Veteran's pending claim, it 
is incumbent on VA to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

Lastly, the Veteran should be allowed to supplement the 
record and submit any further information and evidence 
regarding his psychiatric treatment.  38 U.S.C.A. 
§ 5103A(b),(c).

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his psychiatric disability that 
have not already been obtained.  The 
RO/AMC should obtain copies of pertinent 
records from all identified treatment 
sources, following the procedures set 
forth in 38 C.F.R. § 3.159 and associate 
them with the Veteran's claims file.  If 
any identified records cannot be 
obtained, this fact should be documented 
in the claims file.

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision(s) regarding 
benefits to the Veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's 
decision(s).  If these records are 
unavailable from the SSA, then a negative 
reply is requested.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disorder present and to determine whether 
the diagnostic criteria for PTSD are 
satisfied.  [Current regulations require 
a diagnosis of PTSD in conformance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).]  All 
indicated studies must be conducted.  The 
claims folder must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The examiner should integrate 
all previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that 
has(have) been verified as indicated 
above.  The examiner should then be 
requested to provide an opinion as to: 

(a) Whether the Veteran has PTSD 
and, if so, whether it is at least 
as likely as not (a 50 percent 
degree of probability or greater) 
that his PTSD is supportable by his 
conceded combat-related stressor(s) 
in military service.  

(b) Whether any other psychiatric 
diagnosis, to include anxiety, that 
the Veteran presently has is related 
to service, i.e., whether it is at 
least as likely as not (a 50 percent 
degree of probability or greater) 
that such diagnosis(es) is(are) 
related to his active duty-
including his conceded 
combat-related stressor(s) in 
military service.  

4.  The AMC/RO should then review the 
claims file and determine if the claim 
for service connection for a psychiatric 
disability, to include PTSD, can be 
granted.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


